March 29, 1972


Honorable Wilson E. Speir              Opinion No. M-1108
Director, Texas Department
of Public Safety                       Re:   Authority of Texas
5805 N. Lamar Blvd.                          Department of Public
Box 4087                                     Safety under Article
Austin, Texas 78773                          6687b V.C.S. to
                                             administer certain
                                             tests in examining
                                             applicants for driver's
                                             licenses, and related
Dear Sir:                                    questions?

     you have requested our opinion on three questions:

            (1) Whether the Texas Department of Public Safety
            may, pursuant to Article 6687b, Section 10, admin-
            ister a Siebrecht Attitude Scale. +he Sixteen Per-
            sonality Factors Questionnaire, and the National
            Test in Driver Education as a pre and post course
            testing program, in correlation with violation and
            accident records, to determine if such profiles
            may be used as a diagnostic instrument in initial
            and relicensing of drivers?

             (2) Is Article 6687b, Vernon's Civil Statutes,
            sufficiently comprehensive to permit your Depart-
            ment, "in cooperation with other persons and state
            agencies, such as the Texas Department of Health
            and the Brazos Valley Crises Intervention Program,
            to screen medically eligible and problem applicants
            to determine whether their disability will permit
            the safe operation of a vehicle on completion of a
            rehabilitation program?"

            (3) Whether "a judge, under Section 22 (e) of
            Article 6687b, "may "require as a condition of




                              -5400-
                                                              I




Honorable Wilson E. Speir, page 2         (M-1108)



          probation the attendance at and satisfactory
          completion of a rehabilitation program?"

     We answer all three of these questions in the affirmative.
In any construction to be given to the various sections of
Article 6687b in answering your questions, it is well to note
first that a statute should be construed as a whole in order
to arrive at the purposes for which it was enacted, and words,
phrases, or sentences should not be detached from the context
in attempting to define the legislative intent. National
Surety Corp. v. Ladd, 131 Tex. 295, 115 S.W.2d 60-m.

     In Mundy v. Pirie - Slaughter Motor Co., 146 Tex. 314,
206 S.W.2dCourt                          of Texas construed
Article 6687b and held that its "principal purpose" is to
insure some minimum of competence and skill on the part of
drivers, for the protection of those who might be injured or
have their property damaged by negligent or reckless operation
of motor vehicles on the highway. In view of this principal
purpose and legislative intent, we will examine the pertinent
parts of the statute.

     Section 4 of Article 668713 not only prohibits the issuance
of drivers licenses to certain age groups but also to those
"whose license has been suspended, during such suspension;" to
those who are shown to be addicted to alcohol and narcotics
that "render a person incapable of driving:" to those adjudged
idiots, imbeciles, or feebleminded; "to any person when in the
opinion of the Department such person is afflicted with or
suffering from such physical or mental disability or disease
as will serve to prevent such person from exercising reason-
able and ordinary control over a motor vehicle . . . nor . . .
to any person who is unable to understand highway warnings
or direction signs in the English language . . .". In addi-
tion to these prohibitions, including blind persons, the Legis-
lature prohibits licenses to "any person when the Department
has good cause to believe that the operation of a motor vehicle
on the highways by such person would be inimical to public
safety or welfare."

     Section 10 of Article 668733 directs the Department to
"examine every applicant for an operator's, commercial




                            -5401-
Honorable Wilson E. Speir, page 3         (M-1108)



operator's, or chauffeur's license. . . ." It further pro-
vides that the examination

          . . .shall include a test of the applicant's
         vision, his ability to understand highway signs
         in the English language. . ., his knowledge of
         the traffic laws of this State, and shall in-
         clude an actual demonstration of ability to
         exercise ordinary and reasonable control in the
         operation of a motor vehicle of the type he
         will be licensed to operate and such further
         physical and written examination as the Depart-
         ment finds necessary to determine the applicant - ‘S
          itness to operate a motor vehicle safe   upon
         &e highways! and provided further thatl%e
         Director s all have the authority to cause to
         be re-examined the licensee in any case which
         in his judgment the licensee is incapable of
         operating a motor vehicle. . .". (Emphasis
         supplied.)

     Section 24~ of Article 6687b makes provisions for re-
habilitation schools and provides:

          "(a) The Department shall estab.lish and develop
          a program of motor vehicle driver education and
          training for drivers whose licenses have been
          suspended or revoked or are subject to suspension
          or revocation.

          "(b) The Department shall instruct, educate, and
          inform all persons attending the driver training
          program in the proper, lawful, and safe operation
          of a motor vehicle. . .

          "(c) The Department may require a person to
          attend the education and training program as a
          condition to the reinstatement of a suspended
          license or the issuance of a new license to a
          person whose prior license has been revoked.

          "(d) In the interest of promoting safe driving,
          the Department'may seek the advice and cooperation




                            -5402-
                                                            .




Honorable Wilson E. Speir, page 4         (M-1108)



          of the schools, courts, and other interested
          persons."

     The Deoartment is granted substantial discretion in the
issuance and renewal of licenses, and may prescribe the pro-
cedures and standards for arranging and conducting the exam-
inations. See Sections 10 and 18 of Article 6687b. To assist
in administering the Act, the Department is authorized a
"Medical Advisory Board," which "shall be comprised of licensed
physicians (including physicians specialty - board - qualified
in internal medicine, psychiatry, neurology, physical medicine,
and ophthalmology) appointed by the State Health Commissioner.
. . .II Any three (3) members can act on any case or question
submitted by the Texas Department of Public Safety." Section
21A; Article 6687b.

     It is our conclusion that the Texas Department of Public
Safety has the authority to administer the attitude and driver
knowledge tests referred to in yourfirst   question to determine
the driver applicant's fitness to operate a motor vehicle
safely upon the highways, provided, however, the Department
finds such tests in its judgment to be reasonable, suitable,
and necessary to test driver applicants under the statutory
responsibilities conferred upon the Department. We also
have concluded that the Department has ample authority, in
cooperation with other state agencies and interested persons,
such as the Texas Department of Health and the Brasos Valley
Crises Intervention program, to screen medically eligible and
problem applicants to determine whether their disability or
incapacity will permit the,safe operation of a vehicle on
completion of a rehabilitation program.

     This office has previously interpreted Article 668733
and concluded that whenever in the judgment of the Director
of the Department of Public Safety a licensee or one whose
license was suspended for driving while intoxicated is in-
capable of operating a vehicle, either because of physical or
nervous defects or advanced years~, the Director has the author-
ity to require him to submit to an examination to determine his
ability safely to operate a vehicle. Attorney General Opinion
Nos. -O-4975(1942); O-7281(1946).

     Your final question inquires whether a judge, under Section




                           -5403-
 .   .




Honorable Wilson E. Speir, page 5        (M-1108)



22(e) of Article 6687b.may require as a condition of pro-
bationthe  attendance at and satisfactory completion of a
rehabilitation program. We hold that in his discretion he
may clearly do so. Section 22 concerns the authority of
the Department to suspend or revoke a license. Section 22e
provides:

          "The judge or officer holding a hearing. . .
          or the court trying an appeal under Sub-
          section(c) of this section, on determininq
          that the license shall be suspended or re-
          voked, may, when it appears to the satis-
          faction of the court that the ends of justice
          and the best interests of the public as well
          as the defendant will be subserved thereby,
          recommend that the revocation or suspension
          be probated on terms and conditions of such
          probation. Whenprobationis    recommended by
          the judge or officer presiding at a hearing,
          the department shall probate the suspension
          or revocation."

     We have earlier observed-that Section 24A makes pro-
vision for a rehabilitation school and program, and Sub-
section(c) provides the Department with express authority
to "require a person to attend the education and training
program as a~condition to the reinstatement of a suspended
license or .the ~issuance of a new license to a person whose
prior license has been suspended." Thus, our conclusion
under Section 22(e) as to the authority of the court is in
harmony and consistent with the spirit and legislative pur-
pose and intent under Section 24A as to the authority of
the Department.

     It is our opinion that if there is a probation of the
revocation and suspension of the license, and the judge finds
that the applicant's fitness to operate his motor vehicle
safely is such that the interests of justice, the public,
and the driver will be subserved by his required attendance
and completion of the rehabilitation program, the court is
empowered to require such attendance and completion of the
rehabilitation program as a condition of probation.




                           -5404-
Honorable Wilson E. Speir, page 6            (M-1108)



                     SUMMARY

          The Texas Department of ~Public Safety may,
     pursuant to Article 6687b, V.C.S., administer
     a Siebrecht Attitude Scale, the Sixteen Person-
     ality Factors Questionnaire and the National Test
     in Driver Education as a pre and post course
     testing program, in correlation with violation
     and accident records, to determine if such pro-
     files may be used as a diagnostic instrument in
     initial and relicensing of drivers, provided the
     Department finds that such driver attitude and
     knowledge tests are reasonable, suitable, and
     necessary in testing drivers under the statutory
     responsibilities of the Department.

          Article 6687b, V.C.S., is sufficiently
     comprehensive to permit the Department, in coop-
     eration with other persons and state agencies,
     to screen medically eligible and problem appli-
     cants to determine whether their disability or
     incapacity will permit the safe operation of a
     vehicle on completion of a rehabilitation program.

          Under Article Section 22(e) of Article
     6687b, V.C.S., the Court may require,as a condi-
     tion of probation the attendance at and satis-
     factory completion of a rehabilitation program.

                                      s very truly,




                               Attc#ney General of Texas

Prepared by Guy C. Fisher
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman




                             -5405-
. .   -




Honorable Wilson E. Speir, page 7   (M-1108)



Larry Craddock
Mel Corley
Fisher Tyler
Scott Garrison

SAMUEL D. MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                          -5406-